DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on October 15, 2020.  
Claims 1, 5-8, and 10 were amended and have been hereby entered. 
Claims 11-13 were canceled.
No claims were added. 
Claims 1-10 are pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Examiner’s prior 112 rejections for claims 5 and 6 are withdrawn due to Applicant’s amendments; however, the rejections are otherwise maintained. See the Non Final Rejection, dated July 7, 2020 at pgs. 2-3, e.g., Examiner’s suggestions for amendments that may overcome the rejections. Further, claims 1-10 are objected to, it is suggested that Applicant further amend the claim language to overcome the objections. The Examiner further maintains the 101 rejections for claims 1-10 for the reasons below. 
Applicant states: 
“Applicants respectfully submit that the amendments remove any abstractness that may have existed. 'The claims now recite specific machine limitations and method limitations. Applicants' claims now recite additional elements that integrate the invention into a practical application. The claims now more clearly meet one of the four statutory categories under § 101. That is, the claims cover "any new and useful process, machine, manufacture, or composition of matter." For example, the system claims and apparatus claim recite, amongst other limitations, a processing unit is a device including a tool that interfaces with a plurality of remote devices. The plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle. Clearly, the concrete limitations are not abstract ideas. The method claims recite, amongst other limitations, the step of using a processing unit is a device including a tool that interfaces with a plurality of remote devices. The method claims also recite the step of sending a query from the processing unit to the remote devices. Clearly, the concrete steps are not abstract ideas.”
Applicant Remarks, pg. 7 (emphasis added); The Examiner disagrees, Applicant is directed to MPEP Section § 2106 – Patent Subject Matter eligibility. Although Applicant’s claimed invention is of one of the four statutory categories, Applicant’s claimed invention must also qualify as patent-eligible subject matter, i.e., the claims must not be directed to a judicial exception {abstract idea} unless the claim as a whole includes additional limitations amounting to significantly more than the exception. 
As explained in the Non Final Rejection, pg. 4, a system for verifying vehicle insurance coverage is a commercial interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Further, Applicant’s additional claim limitations such as utilizing a processing unit … that interfaces with a plurality of remote devices; and, The plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle, still merely recite computer hardware/software at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. See Applicant’s Specification at pgs. 4 lines 20-33; and pg. 5 lines 1-14. For example, Applicant’s amended claim language involving a processing unit interfacing with more than one remote device {e.g., a plurality of remote devices}; and wherein the plurality of remote devices store identifiers does not change the analysis, as Applicant has merely added additional generic components to the claims. Thus, the additional elements when considered separately and as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.
Accordingly, claims 1-10 are not patent-eligible. Additionally, Applicant's art arguments are considered moot due to the new grounds of rejection, as provided below.  

Claim Objections
Claims 1-10 are objected due to the claim language in independent claims 1, 7, and 10, including, “stores a plurality of identifier.” This language is unclear in the claims. It is suggested that Applicant amend the claims to recite “stores a plurality of identifiers,” to clarify the claim language. Further, Claims 1 and 10 recite “real-time verifying,” which is also unclear, one suggestion may be to amend the language to instead recite a system for “real-time verification” of vehicle insurance coverage. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7 and 10 recite limitations including, “a plurality of remote devices” which is not mentioned in Applicant’s Specification. Further, the specification is very short and there is lacks sufficient detail of the system as claimed.
Further, Claims 1 and 10 recite limitations including, wherein the memory is configured to maintain a record of source and frequency from the source of each query requesting verification whether the vehicle operator has current insurance coverage. At no point does Applicant’s Specification appear to teach that memory is configured to maintain a record of source and frequency from the source of each query. 
Claim 2 recites limitations including, an insurance card including a security chip; wherein insurance card is configured to verify real time vehicle insurance coverage
Accordingly, claims 1, 2, 7, 10 (and claims dependent therefrom) are rejected as failing to comply with the written description requirement. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are indefinite because they are hybrid claims (see MPEP §2173.05(p)II).  In particular, the claims are directed to neither a “process” or a “machine” but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101.
Amended Claim 1 begins by discussing a system {a “machine”}; however, evidence to support a position that claim 1 is drawn to a process includes limitations, “{storing} current vehicle coverage information…;” “{comparing} the vehicle operator's identifier…;” and “{verifying} whether vehicle operator has current insurance coverage….” Similarly, claim 10 discusses an apparatus {a “machine”}; however, evidence to support a position that claim 1 is drawn to a process includes limitations, “{storing} current vehicle coverage information…;” “{comparing} the vehicle operator's identifier…;” and “{verifying} …the vehicle operator…” In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1 and 10 to be drawn to either a product or process.
Therefore, in accordance with MPEP §2173.05(p)II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicants would not know whether possession alone of the claimed structure constitutes infringement, or alternatively, if infringement requires the execution of the recited method steps claims 1, 10 (and claims dependent therefrom) are indefinite. If Applicant overcomes this particular rejection under 35 U.S.C. §112, then the related rejection under 35 U.S.C. §101 will also be withdrawn.
Claims 1-10 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 10 further recite the limitations including “…store current vehicle insurance coverage information for each of the 10stored identifier{{s}}.” There is insufficient antecedent basis for this limitation in the claims. Examiner suggests that Applicant amend the claims to recite, “…store a plurality of identifiers {e.g., plural} associated with a vehicle operator or a vehicle.” 
Claim 7 additionally recites the limitation including, “maintaining a record of the result in the memory of each query whether the vehicle operator has current insurance coverage.” This limitation is ambiguous, as Applicant’s query as recited has no memory. 
Accordingly, claims 1, 7, and 10 and claims dependent therefrom are rejected as being indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims incorporate more than one statutory class at the same time. Claims that incorporate more than one statutory class at the same time are considered hybrid claims and are improper (see MPEP §2173.05(p)(II) citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).
Regarding a statutory class from a 101 perspective, an Applicant can claim only one statutory basis per claim. 35 U.S.C. §101 requires that in order to be patentable, the invention must be a "new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" (emphasis added). When a claim has elements of both a method and an apparatus, it violates the “one embodiment” rule of 101. 
Applicant’s Claim 1 begins by discussing a system {a machine}; however, the body of the claim discusses method steps of claim 1 such as, “store current vehicle coverage information…;” “compare the vehicle operator's identifier…;” and “verify whether vehicle operator has current insurance coverage….” Similarly, Claim 10 discusses an apparatus; however, the body of the claim further discusses method steps of claim 10 such as, e.g., “store current vehicle coverage information…;” “compare the vehicle operator's identifier…;” {and} “verify whether the vehicle operator….” 
Because claims 1 and 10 incorporate more than one statutory class at the same time, these claims are considered hybrid claims and are improper. Additionally, see above rejection of claims under 35 USC 112, second paragraph, for specific details regarding this issue). "A claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only", Ex parte Lyell, 17 USPQ2d 1548. Accordingly, claims 1 and 10 as well as claims dependent therefrom are rejected as they are directed to non-statutory subject matter.

Claims 1-10 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more; 
Claims 1-10 are directed to a system (i.e., machine), a method (i.e., process), and an apparatus (i.e., machine), which are of the statutory categories of invention.  (Step 1: YES). 
Claims 1, 7 and 10 recite the limitations below: 
(Abstract language emphasized in bold; Additional claim limitations underlined): 
1. A system for real time verifying vehicle insurance coverage, the system comprising: a memory; and a processing unit coupled to the memory wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle; store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; wherein the processing unit is configured to send a query to the plurality of remote devices; wherein the plurality of remote devices is configured to receive a the query via a communications network requesting verification whether a vehicle operator has current vehicle insurance coverage; compare the vehicle operator's identifier to the plurality of store stored identifiers; verify whether vehicle operator has current insurance coverage based on a result of the comparison; wherein the plurality of remote devices is configured to communicate a signal indicative of the result to a source of the query to the processing unit; and wherein the memory is configured to maintain a record of source and frequency from the source of each query requesting verification whether the vehicle operator has current insurance coverage.
7. A method for determining real time insurance status information for a vehicle, comprising the steps of: obtaining an identifier for operator or vehicle; using said identifier to obtain destination data where insurance status information with respect to operator or vehicle is located; using the data to request the insurance status information from an insurance company; using a processing unit coupled to a memory, wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle;  store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; sending a query from the processing unit to the plurality of remote devices via a communications network requesting verification where a vehicle operator has current vehicle insurance coverage; maintaining a record of the result in the memory of each query whether the vehicle operator has current insurance coverage; and of receiving a response from the insurance company including the insurance status information indicating the status of the vehicle.
10. An apparatus for real time verifying vehicle insurance coverage, the apparatus comprising: a memory; and a processing unit coupled to the memory; wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle; store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; wherein the processing unit is configured to send a query to the plurality of remote devices; wherein the plurality of remote devices is configured to receive a the query via a communications network requesting verification where a vehicle operator has current vehicle insurance coverage; compare the vehicle operator's identifier to the plurality of stored identifiers; verify whether the vehicle operator has current vehicle insurance coverage based on a result of the comparison; wherein the plurality of remote devices is configured to communicate a signal indicative of the result to a source of the query to the processing unit; and wherein the memory is configured to maintain a record of source and frequency from the source of each query requesting verification whether the vehicle operator has current insurance coverage.

These limitations, under their broadest reasonable interpretation, cover performance of the limitations as a commercial or legal interaction which falls under the abstract grouping of certain methods of organizing human activity.  See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), and the October 2019 Patent Eligibility Guidance Update (“2019 OCT UPDATE”). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial or legal interaction e.g., a system for verifying vehicle insurance coverage; then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, claims 1, 7 and 10 recite an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, claims 1, 7 and 10 recite the additional elements underlined above. The recited additional limitations are computer hardware/software and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. 
As a result, claims 1, 7 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements using computer hardware amounts to no more than mere instructions to apply the exception using generic computer components. e.g., See Applicant’s Specification at pgs. 4 lines 20-33; and pg. 5 lines 1-14. Accordingly, the additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination. 
As a result, claims 1, 7 and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).  
Furthermore, claims dependent upon the independent claims further define the abstract idea present in the independent claims and are therefore also directed to Certain Methods of Organizing Human Activity. Dependent claims 2-6 and 8-9 recite the additional elements such as, wherein the plastic insurance card is made of polyvinyl chloride {claims 4}; …made of a thermoplastic {e.g., claim 3}; wherein the insurance card is configured to verify real time vehicle insurance coverage {claims 2, 5, 6 and 9}; and store a plurality of identifier associated with the vehicle operator or a vehicle to determine the real time insurance status {claims 9}. 
These additional limitations merely recite computer hardware/software at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that the limitations amount no more than mere instructions to apply the abstract idea using generic computer components. The dependent claims further define the abstract idea present in the independent claims and are abstract for the reasons presented above. 
Moreover, the dependent claims fail to include additional elements that integrate the abstract idea into a practical application, and are insufficient to amount to significantly more than the judicial exception.  
 Accordingly, claims 1-10 are not directed to patent eligible subject matter.


Claim Rejections - 35 USC §103






































































































































































































	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 10 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. No. US 8712803 B1 to Buentello, in view of US 20160371787 A1 to Rackley, III
 (Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Buentello teaches:
1. A system for real time verifying vehicle insurance coverage, the system comprising: a memory; and a processing unit coupled to the memory {…}; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle; 
Buentello [Abstract]; Fig. 2 …interfacing with “insurance providers;” [Col. 6: 5-10]; [Col. 8: 62-64] Processing unit communicating with plurality of remote devices [Col. 4: 50-54], “remote devices”]; [Col. 4: 50-54] a tool e.g., “network”; [Col. 8:36-43] teaching, system includes a central processing unit 720, a system memory 730, and a system bus 721 that couples various system components including the system memory to the processing unit 720; [6: 10-17] …insurance providers storing a plurality of identifiers for comparison.
store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; 
Buentello Fig. 4 {element 405}; [Col. 7: 1-3]; [Col. 10:57-67] teaching, current vehicle insurance coverage information updated to reflect changes in vehicle insurance coverage for each of the stored identifiers {vehicle operators} [Col. 4: 55-65];
wherein the processing unit is configured to send a query to the plurality of remote devices; wherein the plurality of remote devices is configured to receive the query via a communications network requesting verification whether a vehicle operator has current vehicle insurance coverage; 
Buentello Fig. 2, element “212” plurality of remote devices; [Col. 4: 50-54] {insurance providers receive query via a network}; [Col. 4: 50-54] a tool e.g., “network”; Fig. 4 “415” [Col. 6: 5-10] …sending query to plurality of insurance providers;
compare the vehicle operator's identifier to the plurality of stored identifiers; verify whether vehicle operator has current insurance coverage based on a result of the comparison; 
Buentello [Col. 6: 10-17] teaching comparing the identifier to a plurality of stored identifies, and providing verification based on the comparison.
wherein the plurality of remote devices is configured to communicate a signal indicative of the result to a source of the query to the processing unit; and 
Buentello [Col. 6: 15-21] …receiving verification from the insurance providers [Fig. 4 elements “425/430]; [Col. 7: 60-64] teaching …the source {terminal} receiving a verification response 
wherein the memory is configured to maintain a record of source and frequency from the source of each query requesting verification whether the vehicle operator has current insurance coverage.  
Buentello [Col. 6: 39-48] processing center maintaining a record of the source and frequency of the queries (e.g., “of the six queries, four were from law enforcement officials”)

Buentello does not explicitly teach but Rackley teaches:

wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices
Rackley, III Fig. 2; [0047] teaching a processing unit having a “communications-network link module” {e.g., a tool}, configured access one or more remote devices {sensors} via the communications-network 15A.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Rackley including a processing unit is a device configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate system having a processing unit configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network. See Rackley at least at [0047].

Regarding claim 7:
Buentello teaches:
7. A method for determining real time insurance status information for a vehicle, comprising the steps of: obtaining an identifier for operator or vehicle; using said identifier to obtain destination data where insurance status information with respect to operator or vehicle is located; using the data to request the insurance status information from an insurance company;
Buentello [Col. 4:21-25] The terminal 206 may include an interface component for reading information stored on the identification medium 202 [Col. 3: 50-66]; Id. at [4:26-28] The terminal 206 may be in communication with the insurance processing center 210 via a communications network 208; [Col. 5:65-67-6:1-9] {using the data 202 to request the insurance status information from e.g., the associated insurance provider}
using a processing unit coupled to a memory, {…}; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle;  
Buentello [Abstract]; Fig. 2 …interfacing with “insurance providers;” [Col. 6: 5-10]; [Col. 8: 62-64] Processing unit communicating with plurality of remote devices [Col. 4: 50-54], “remote devices”]; [Col. 4: 50-54] a tool e.g., “network”; [Col. 8:36-43] teaching, system includes a central processing unit 720, a system memory 730, and a system bus 721 that couples various system components including the system memory to the processing unit 720; [6: 10-17] …insurance providers storing a plurality of identifiers for comparison.
store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; 
Buentello Fig. 4 {element 405}; [Col. 7: 1-3]; [Col. 10:57-67] teaching, current vehicle insurance coverage information updated to reflect changes in vehicle insurance coverage for each of the stored identifiers {vehicle operators} [Col. 4: 55-65];
sending a query from the processing unit to the plurality of remote devices via a communications network requesting verification where a vehicle operator has current vehicle insurance coverage; 
Buentello Fig. 2, element “212” plurality of remote devices; [Col. 4: 50-54] {insurance providers receive query via a network}; [Col. 4: 50-54] a tool e.g., “network”; Fig. 4 “415” [Col. 6: 5-10] …sending query to plurality of insurance providers;
maintaining a record of the result in the memory of each query whether the vehicle operator has current insurance coverage; and of 
Buentello [Col. 6: 39-48] processing center maintaining a record of the source and frequency of the queries (e.g., “of the six queries, four were from law enforcement officials”)
receiving a response from the insurance company including the insurance status information indicating the status of the vehicle.  
Buentello [Col. 6: 15-21] …receiving verification from the insurance providers [Fig. 4 elements “425/430]; [Col. 7: 60-64] teaching …the source {terminal} receiving a verification response 

Buentello does not explicitly teach but Rackley teaches:

wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices
Rackley, III Fig. 2; [0047] teaching a processing unit having a “communications-network link module” {e.g., a tool}, configured access one or more remote devices {sensors} via the communications-network 15A.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Rackley including a processing unit is a device configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate system having a processing unit configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network. See Rackley at least at [0047].

Regarding claim 8:
Buentello teaches:
8. A method according to claim 7 further comprising the step of: storing a plurality of identifier associated with the vehicle operator or a vehicle to determine the real time insurance status. 
Buentello Fig. 4 {storing and determining real-time, e.g., “currently insured”}, Fig. 7; [Abstract] Id. at [Col. 1:62-65] The disclosed embodiments are directed to systems and methods for electronically verifying, in substantial real-time, whether a vehicle operator has current vehicle insurance coverage; 

Regarding claim 10:
Buentello teaches:
10. An apparatus for real time verifying vehicle insurance coverage, the apparatus comprising: a memory; and a processing unit coupled to the memory; {…}; wherein the plurality of remote devices stores a plurality of identifier associated with a vehicle operator or a vehicle;
Buentello [Abstract]; Fig. 2 …interfacing with “insurance providers;” [Col. 6: 5-10]; [Col. 8: 62-64] Processing unit communicating with plurality of remote devices [Col. 4: 50-54], “remote devices”]; [Col. 4: 50-54] a tool e.g., “network”; [Col. 8:36-43] teaching, system includes a central processing unit 720, a system memory 730, and a system bus 721 that couples various system components including the system memory to the processing unit 720; [6: 10-17] …insurance providers storing a plurality of identifiers for comparison.
store current vehicle coverage information for each of the stored identifiers, wherein the current vehicle insurance coverage information is updated to reflect changes in vehicle coverage for each of the stored identifiers; 
Buentello Fig. 4 {element 405}; [Col. 7: 1-3]; [Col. 10:57-67] teaching, current vehicle insurance coverage information updated to reflect changes in vehicle insurance coverage for each of the stored identifiers {vehicle operators} [Col. 4: 55-65];
wherein the processing unit is configured to send a query to the plurality of remote devices; wherein the plurality of remote devices is configured to receive a the query via a communications network requesting verification where a vehicle operator has current vehicle insurance coverage; 
Buentello Fig. 2, element “212” plurality of remote devices; [Col. 4: 50-54] {insurance providers receive query via a network}; [Col. 4: 50-54] a tool e.g., “network”; Fig. 4 “415” [Col. 6: 5-10] …sending query to plurality of insurance providers;
compare the vehicle operator's identifier to the plurality of stored identifiers; verify whether the vehicle operator has current vehicle insurance coverage based on a result of the comparison; 
Buentello [Col. 6: 10-17] teaching comparing the identifier to a plurality of stored identifies, and providing verification based on the comparison.
wherein the plurality of remote devices is configured to communicate a signal indicative of the result to a source of the query to the processing unit; and 
Buentello [Col. 6: 15-21] …receiving verification from the insurance providers [Fig. 4 elements “425/430]; [Col. 7: 60-64] teaching …the source {terminal} receiving a verification response 
wherein the memory is configured to maintain a record of source and frequency from the source of each query requesting verification whether the vehicle operator has current insurance coverage. 
Buentello [Col. 6: 39-48] processing center maintaining a record of the source and frequency of the queries (e.g., “of the six queries, four were from law enforcement officials”)
 
Buentello does not explicitly teach but Rackley teaches:

wherein the processing unit is a device configured with a tool that interfaces with a plurality of remote devices
Rackley, III Fig. 2; [0047] teaching a processing unit having a “communications-network link module” {e.g., a tool}, configured access one or more remote devices {sensors} via the communications-network 15A.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Rackley including a processing unit is a device configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate system having a processing unit configured with a communications-network link module {tool} that interfaces with a plurality of remote devices through a network. See Rackley at least at [0047].

Claims 2-6, and 9 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Pat. No. US 8712803 B1 to Buentello, in view of US 20160371787 A1 to Rackley, III, and further in view of U.S. App. Pub. No. US 20170109620 A1 to Wurmfeld.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 2:
Buentello teaches:
2. A system according to claim 1 further comprising a {…} insurance card including a security chip; wherein insurance card is configured to verify real time vehicle insurance coverage.  
Buentello at Figs. 3A-3B [Col. 12:41-43] {security chip, e.g., “RFID 314;” [Col. 10:50-53] {article e.g., insurance card], [Col. 3:60-67-Col. 4:1-3]  …As will be further discussed below, the identification medium 202 may include an information storage component, such a magnetic strip, a bar code, and/or a radio frequency identification (RFID) transponder or tag. 

Buentello does not explicitly teach but Wurmfeld teaches:

{…} a plastic insurance card {…}  
Wurmfeld Fig. 2; [0060] In various embodiments, an account provider system 130 may issue credit, debit, and/or stored value cards; [0110]; FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used {“plastic,” e.g., PVC}; [0111] {security chip, e.g., 212 “EVM” chip}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components as well as a security chip such as an EVM chip. See Wurmfeld at Fig. 2; [0110]-[0111].

Regarding claim 3:
Wurmfeld further teaches:
3. A system according to claim 2 wherein the plastic insurance card is made of a thermoplastic.  
Wurmfeld [0060] …credit, debit, and/or stored value cards … {e.g., insurance }; [0060] (e.g., insurance companies}; [0110] FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used as a top outer layer 202 may include {thermoplastic, e.g., PVC}. [0110] {thermoplastic};

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components. See Wurmfeld at Fig. 2; [0110].
 
Regarding claim 4:
Wurmfeld teaches:
4. A system according to claim 2 wherein the plastic insurance card is made of polyvinyl chloride (PVC). 
Wurmfeld [0060] …credit, debit, and/or stored value cards … {e.g., insurance }; [0060] (e.g., insurance companies}; [0110] FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used as a top outer layer 202 may include {thermoplastic, e.g., PVC}. [0110] {thermoplastic};

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components. See Wurmfeld at Fig. 2; [0110].

Regarding claim 5:
Buentello teaches:
5. A system according to claim 1 further comprising a plastic insurance card including a bar code; wherein the insurance card is configured to verify real time vehicle insurance coverage. 
Buentello Fig. 3A-3B {RFID}; [Title],[Abstract]; [Col. 10:50-53] {article e.g., insurance card], [Col. 3:60-67-Col. 4:1-3]  …As will be further discussed below, the identification medium 202 may include an information storage component, such a magnetic strip, a bar code, and/or a radio frequency identification (RFID) transponder or tag {storing}….and/or vehicle identifier information associated with a vehicle operator for verification of insurance coverage

Buentello does not explicitly teach but Wurmfeld teaches:

{…} a plastic 25insurance card {…}  
Wurmfeld [0060] In various embodiments, an account provider system 130 may issue credit, debit, and/or stored value cards; [0110]; FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used {“plastic”};

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components. See Wurmfeld at Fig. 2; [0110].

Regarding claim 6:
Buentello teaches:
6. A system according to claim 1 further comprising a plastic insurance card including a scan code; wherein the insurance card is configured to verify real time vehicle insurance coverage.  
Buentello Fig. 3A-3B {RFID}; [Abstract]; [Col. 10:50-53] {article e.g., insurance card], [Col. 3:60-67-Col. 4:1-3]  …As will be further discussed below, the identification medium 202 may include an information storage component, such a magnetic strip, a bar code {scan code}, and/or a radio frequency identification (RFID) transponder or tag. 

Buentello does not explicitly teach but Wurmfeld teaches:

{…} a plastic 25insurance card {…}  
Wurmfeld [0060] In various embodiments, an account provider system 130 may issue credit, debit, and/or stored value cards; [0110]; FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used {“plastic”};

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components. See Wurmfeld at Fig. 2; [0110].

Regarding claim 9:
Buentello teaches:
9. A method according to claim 8 further comprising the step of: using a {…} insurance card including a security chip; and configuring the insurance card to verify real time vehicle insurance coverage.
Buentello at Figs. 3A-3B [Col. 12:41-43] {security chip, e.g., “RFID 314;” [Col. 10:50-53] {article e.g., insurance card], [Col. 3:60-67-Col. 4:1-3]  …As will be further discussed below, the identification medium 202 may include an information storage component, such a magnetic strip, a bar code, and/or a radio frequency identification (RFID) transponder or tag.

Buentello does not explicitly teach but Wurmfeld teaches:

{…} using a plastic insurance card {…}
Wurmfeld Fig. 2; [0060] In various embodiments, an account provider system 130 may issue credit, debit, and/or stored value cards; [0110]; FIG. 2 depicts an example dynamic transaction card 200 … Materials that may be used {“plastic,” e.g., PVC}; [0111] {security chip, e.g., 212 “EVM” chip}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Buentello discussed above, to include the teachings of Wurmfeld for providing a dynamic transaction card include a protective layer, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method using a dynamic transaction card include a protective layer, such as a clear scratch-resistant coating and/or scratch-proof material to protect the underlying components as well as a security chip such as an EVM chip. See Wurmfeld at Fig. 2; [0110]-[0111].



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20170178245 A1 to Rodkey. 
(2) U.S. Patent Application Publication US 20150120331 A1 to Russo.
(3) U.S. Patent Application Publication US 20150088550 A1 to Bowers.
(4) U.S. Patent No. US 9325807 B1 to Meoli.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694